Sedgwick, J.,
dissenting.
The majority opinion refuses to determine the principal questions presented in the .case, but leaves them “to be considered, should they ever subsequently arise, in an action under issues properly framed and which square!y present such questions.” Thus, the door is opened and further litigation invited. It seems to me that the issues are “properly' framed” and that the matters thus evaded are “squarely” presented. This is an action at law upon *485domestic judgments, and the prayer of the petition is for a money judgment “of $6,482.38, together with interest as aforesaid, and costs of suit.” There was no application to revive dormant judgments, and no conditional order of revivor. The answer is essentially an equitable defense. It sets up in detail all of the facts relied upon to defeat the collection of the judgments sued upon, with a prayer that the plaintiff be “enjoined from prosecuting his said action further, and from collecting or attempting to collect said judgments and each of them and the amounts alleged to be due (on) them, and that said judgments and each of them may be declared null and void and of no force and effect, and that it may be found and decreed that the defendant, the city of Broken Bow, is not liable to the plaintiff for said sums or for any sum whatsoever,” and concludes with a prayer for general equitable relief. To this answer the plaintiff filed a reply. The reply consists of 24 sheets of closely typewritten matter, setting out all of the facts involved in the litigation and all of the equities of the parties. The case is, therefore, a general action in equity to determine and adjust the rights of the parties growing out of these complicated transactions, and the whole matter should be disposed of and the litigation ended.
I am not aware of any other form of action that this plaintiff could bring that would more properly or fairly present the questions that these parties have tried to present. If there can, under our practice, be an action more “iiroperly framed” which would more “squarely present such questions,” the majority opinion does not indicate what that action would be.
By the second paragraph of the syllabus it is declared that in an action upon domestic judgments the creditor may have both a new judgment and a revivor of the old, and yet in this case he is allowed only a revivor of the old judgments without regard to equitable defenses.
In statutory proceedings to revive a judgment, if it is conceded that the judgment was originally valid, the only *486remaining question is -whether since its rendition it has been satisfied. If, because of things that have been done or have occurred since the judgment was rendered, there is no longer any legal liability thereon, the judgment is satisfied and cannot be revived. If this was strictly the statutory proceeding to revive these judgments, the practice a hundred years ago might have been to formally revive the judgments and remit the parties to further litigation. Under the old practice in such cases, the defendant might bring his action on the equity side of the court and enjoin further proceedings at law to revive the judgment until the equities arising thereon after the judgment was rendered could be adjusted between the parties. It has always been considered idle to revive judgments upon which the law Avill not allow anything to be collected. Our code provides that a defendant may allege any defense that he has, whether legal or equitable, or both. It seems very strange, when an action is brought on a judgment for the sole purpose of determining how much there is due thereon, and equities are alleged in defense showing that a less amount is really due than the face of the judgment sued upon, to evade the issues so presented and tried in the lower court, and change the action into the statutory proceeding to revive, and so avoid passing upon the issues properly presented. Time was when such practice was indulged in by some technical courts, but I supposed that time was long past, especially in this state. These issues cannot be satisfactorily tried in an action of mandamus to compel a levy to pay these judgments, unless the defendant is allowed to present the same equitable defenses that are presented here. Long after the courts had abandoned the old practice of refusing to consider equitable defenses in actions at law upon judgments, they still refused equitable defenses in actions of mandamus. To be consistent with the decision in this case, the majority must therefore refuse all equitable defenses if another action of that nature should be brought. It seems, therefore, impossible to foretell when and where the-litigation is to end. *487I ‘think the whole matter should Tbe disposed of now in this equitable proceeding where all of the matters in dispute are presented.
The concurring opinion attempts to discuss the merits of the case, but that discussion is unsatisfactory to my mind, and, of course, is useless jn view of the decision of the majority of the court.